MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
                                                                                    FILED
      this Memorandum Decision shall not be                                    Nov 14 2018, 7:02 am

      regarded as precedent or cited before any                                     CLERK
                                                                                Indiana Supreme Court
      court except for the purpose of establishing                                 Court of Appeals
                                                                                     and Tax Court
      the defense of res judicata, collateral
      estoppel, or the law of the case.


      APPELLANTS PRO SE                                       ATTORNEY FOR APPELLEE
      Samuel M. Walker                                        William H. Mullis
      Nancy Mae Walker                                        William H. Mullis, P.C.
      Limon, Colorado                                         Mitchell, Indiana




                                                IN THE
          COURT OF APPEALS OF INDIANA

      Samuel M. Walker and Nancy                              November 14, 2018
      Mae Walker,                                             Court of Appeals Case No.
      Appellants-Petitioners,                                 18A-MI-839
                                                              Appeal from the Orange Circuit
              v.                                              Court
                                                              The Honorable Steven L. Owen,
      Town of Orleans,                                        Judge
      Appellee-Respondent.                                    Trial Court Cause No.
                                                              59C01-1611-MI-306



      Najam, Judge.


                                       Statement of the Case
[1]   Samuel M. Walker and Nancy Mae Walker appeal the trial court’s judgment

      for the Town of Orleans (“the Town”) on the Town’s motion for costs, which
      Court of Appeals of Indiana | Memorandum Decision 18A-MI-839 | November 14, 2018                  Page 1 of 7
      judgment the court entered after a bench trial. The Walkers purport to raise

      nine issues for our review, but we address only the following dispositive issue:

      whether the Walkers have carried their burden on appeal to demonstrate trial

      court error.


[2]   We affirm.


                                 Facts and Procedural History
[3]   In February of 2016, a fire severely damaged the Walkers’ two-story residence

      near the Orleans town square. Thereafter, the Town gave the Walkers notice

      that the Walkers had to clear the debris from the location, but the Walkers did

      not do so. Instead, in November, the Walkers filed a petition for injunctive

      relief against the Town. In their petition, the Walkers acknowledged that the

      Town had “proceeded under the Unsafe Building Code in an attempt to

      clear . . . the unsightly mess and debris from the burned house” and that the

      Town had “been in communication” with the Walkers “relating to the clean up

      of said property.” Appellants’ App. Vol. II at 7. However, the Walkers

      “wishe[d] to complete the clean up of the property” themselves without having

      to reimburse the Town for contractor work. Id. at 8.


[4]   The trial court granted the Walkers’ request for a temporary restraining order

      but instructed the Walkers to “proceed and continue with debris removal and

      clearing of the property pending this matter.” Id. at 9. The Town then filed a

      counter-petition for its own injunction against the Walkers due to their

      continuing failure to clear the property. On December 2, after a hearing on

      Court of Appeals of Indiana | Memorandum Decision 18A-MI-839 | November 14, 2018   Page 2 of 7
      both petitions, the court ordered the Walkers to clear the property no later than

      December 12. The court found that, “if the property has not been certified as

      clean by counsel [for the Town by that date, the Town] may enter upon said

      property and clean. [The Town] may use city employees[ or] place the matter

      for public bid, and the costs shall be assessed to [the Walkers].” Id. at 12. The

      Walkers did not object to the court’s December 2016 instructions.


[5]   Despite the court’s directives, the Walkers failed to clear the property, and the

      Town eventually hired contractors to remove the debris, level the area, and

      reseed. The Town then sought reimbursement from the Walkers by way of a

      motion for costs in the trial court. In the trial court, the Walkers objected to the

      Town’s requests for costs on the ground that the Town had not properly

      followed the process required by law for giving the Walkers notice of the

      Town’s actions; that the Town had not followed the process required by law for

      obtaining bids from contractors; and that the Town had deprived the Walkers of

      the process required by law in the manner in which the Town had cleared the

      property. The Walkers then requested that the trial court order the Town to

      pay the Walkers a money judgment of more than $57,000.


[6]   The trial court held a fact-finding hearing on the parties’ requests. At that

      hearing, when asked whether they had complied with the court’s December

      2016 order to have the property cleared by December 12, 2016, the Walkers

      conceded that work remained to be done on that date. Tr. Vol. II at 28. The

      court then found for the Town and ordered the Walkers to reimburse the Town



      Court of Appeals of Indiana | Memorandum Decision 18A-MI-839 | November 14, 2018   Page 3 of 7
      $6,000 for costs incurred by the Town to clear the Walkers’ property. This

      appeal ensued.


                                         Discussion and Decision
[7]   The Walkers appeal the trial court’s judgment on the Town’s motion for costs,

      which judgment the court entered after an evidentiary hearing. We review the

      trial court’s judgment here, which is not supported by findings of fact and

      conclusions thereon, under the general judgment standard. Under that

      standard, “a judgment will be affirmed if it can be sustained on any legal theory

      supported by the evidence.” J.B. v. Ind. Dep’t of Child Servs. (In re S.D.), 2 N.E.3d
1283, 1287 (Ind. 2014). A trial court’s judgment “comes to this court clothed

      with a presumption of validity, and the appellant bears the burden of proving

      that the trial court erred.” Consumer Attorney Servs., P.A. v. State, 71 N.E.3d 362,

      364 (Ind. 2017) (quotation marks omitted).


[8]   The Walkers have not carried their burden on appeal to show that the trial court

      erred.1 Indeed, the “Argument” section of the Walkers’ brief on appeal is less

      than thin—it is literally a blank page. Appellants’ Br. at 9. Suffice to say that a

      blank page does not meet our appellate rules’ requirement of argument

      supported by cogent reasoning and citations to authority. Ind. Appellate Rule

      46(A)(8)(a). And it is not this Court’s place to invent arguments on behalf of




      1
        It is of no moment that the Walkers have proceeded pro se. “It is well settled that pro se litigants are held to
      the same legal standards as licensed attorneys.” Basic v. Amouri, 58 N.E.3d 980, 983 (Ind. Ct. App. 2016).

      Court of Appeals of Indiana | Memorandum Decision 18A-MI-839 | November 14, 2018                       Page 4 of 7
       the parties. See Thacker v. Wentzel, 797 N.E.2d 342, 345 (Ind. Ct. App. 2003); see

       also J.R. v. State, 100 N.E.3d 256, 258 n.1 (Ind. 2018) (per curiam) (declining to

       reach an issue “not raised and briefed” by the parties).


[9]    And the other parts of the Walkers’ brief on appeal are not helpful. The

       Statement of the Issues asserts nine errors, with one sentence devoted to each

       assertion. The Statement of the Facts is eight sentences, which appear to

       largely repeat the Statement of the Issues. And the Summary of the Argument

       asserts, in total:


               The Town over-reached its authority by removing personal
               property consisting of lumber, planking, bricks, sandstone
               stepping stones and sidewalk sections, gazebo concrete
               platform[,] and all trees, bushes, plants, to then level and seed.


               All debris had been removed by appellants and basement filled
               prior to contract ratification.


               Many due process steps were omitted by the Town to achieve
               [its] objective.


       Appellants’ Br. at 8.


[10]   We surmise that the Walkers are dissatisfied with the process the Town used to

       obtain bids, hire a contractor, remove the debris from the Walkers’ property,

       and file its notice of claim. However, at no point do the Walkers discuss the

       evidence most favorable to the trial court’s judgment, which is the only

       evidence we may consider on appeal. Further, at no point do the Walkers

       discuss the effect their petition for injunctive relief had on the Town’s process.
       Court of Appeals of Indiana | Memorandum Decision 18A-MI-839 | November 14, 2018   Page 5 of 7
       Indeed, after the Walkers had filed their petition and invoked the jurisdiction of

       the court, the remainder of the process occurred under court supervision.


[11]   The Walkers disregard the fact that, when they filed their petition, they

       acknowledged that the Town had, to that point, “proceeded under the Unsafe

       Building Code,” had “placed the clean up of the property out for bid

       and . . . secured a contractor,” and had “been in communication[]” with the

       Walkers. Appellants’ App. Vol. II at 7-8. They disregard the fact that, in

       December of 2016, the trial court expressly authorized the Town to enter onto

       the Walkers’ property to clear it, either with the Town’s employees or with

       contractors, if the Walkers had failed to have the property cleared by December

       12, 2016. And they do not suggest on appeal that the trial court lacked the

       authority to give those instructions or that the Town’s actions were not in

       conformity with those instructions.


[12]   In sum, the Walkers have not carried their burden on appeal to demonstrate

       that the trial court erred when the court ordered the Walkers to clear the

       property by December 12, 2016. The trial court gave the Walkers notice and an

       ample opportunity to resolve the code violation. Then the court did exactly

       what the court had informed the Walkers it would do, namely, that, should

       they fail to clear the property by that date, the court would assess the Town’s

       costs for the removal of the debris, the leveling of the area, and reseeding

       against them. Accordingly, we affirm the trial court’s judgment.


[13]   Affirmed.


       Court of Appeals of Indiana | Memorandum Decision 18A-MI-839 | November 14, 2018   Page 6 of 7
Crone, J., and Pyle, J., concur.




Court of Appeals of Indiana | Memorandum Decision 18A-MI-839 | November 14, 2018   Page 7 of 7